                                        1   MARK J. CONNOT (10010)
                                            KEVIN M. SUTEHALL (9437)
                                        2   LUCY C. CROW (15203)
                                            FOX ROTHSCHILD LLP
                                        3   1980 Festival Plaza Drive, #700
                                            Las Vegas, Nevada 89135
                                        4   (702) 262-6899 tel
                                            (702) 597-5503 fax
                                        5   mconnot@foxrothschild.com
                                            ksutehall@foxrothschild.com
                                        6   lcrow@foxrothschild.com
                                            Attorneys for Plaintiff Ahern Rentals, Inc.
                                        7

                                        8                               UNITED STATES DISTRICT COURT
                                        9                                       DISTRICT OF NEVADA
                                       10   AHERN RENTALS, INC., a Nevada                      Case No.: 2:19-cv-02138-JAD-BNW
                                            corporation
                                       11
1980 Festival Plaza Drive, Suite 700




                                                                  Plaintiff,                   STIPULATION AND [PROPOSED]
                                       12         v.                                           ORDER TO CONTINUE DEADLINES
    Las Vegas, Nevada 89135
      FOX ROTHSCHILD LLP




                                       13   EQUIPMENTSHARE.COM, Inc., a Delaware               [FIRST REQUEST]
                                            corporation; DOES I through X, inclusive; and
                                       14   ROE BUSINESS ENTITIES I through X,
                                            inclusive,
                                       15
                                                                  Defendants.
                                       16

                                       17          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Ahern

                                       18   Rentals, Inc. (“Ahern”) and Defendant Equipmentshare.com, Inc. (“Equipmentshare”)

                                       19   (collectively “the Parties”), through their respective undersigned counsel, as follows:

                                       20          WHEREAS, on February 5, 2020, Equipmentshare filed a Motion to Dismiss Plaintiff’s

                                       21   Complaint [ECF No. 16] (“Motion to Dismiss”). Pursuant to LR 7-2(b), Ahern’s last day to file

                                       22   points and authorities in response to the Motion to Dismiss is currently February 19, 2020, and

                                       23   Equipmentshare’s last day to file a reply in support of the Motion to Dismiss is seven days after

                                       24   Ahern files its response. Alternatively, pursuant to FRCP 15(a)(1)(B), Ahern’s deadline to file

                                       25   an amended complaint is February 26, 2020;

                                       26          WHEREAS, also on February 5, 2020, Equipmentshare filed a Motion to Stay [ECF No.

                                       27   17] (“Motion to Stay”).      Also pursuant to LR 7-2(b), Ahern’s last day to file points and

                                       28   authorities in response to the Motion to Stay is currently February 19, 2020, and
                                        1   Equipmentshare’s last day to file a reply in support of the Motion to Stay is seven days after
                                        2   Ahern files its response;
                                        3           WHEREAS, on February 14, 2020, counsel for the Parties consented to Ahern’s request
                                        4   to extend the deadlines to respond to the foregoing motions by one week. The reasons for the
                                        5   extensions are not for delay, but rather to accommodate counsels’ schedules.
                                        6           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
                                        7   between the Parties as follows:
                                        8           1.       Ahern will have until February 26, 2020, to file its points and authorities in
                                        9   response to the Motion to Dismiss or an amended complaint.
                                       10           2.       Ahern will have until February 26, 2020, to file its points and authorities in
                                       11   response to the Motion to Stay.
1980 Festival Plaza Drive, Suite 700




                                       12           3.       Equipmentshare’s replies in support of its Motion to Stay and, if applicable, its
    Las Vegas, Nevada 89135
      FOX ROTHSCHILD LLP




                                       13   Motion to Dismiss will be due no later than 14 days after Ahern files its points and authorities in
                                       14   response to the motion(s).
                                       15           IT IS SO STIPULATED.
                                       16    DATED: February 14, 2020                            DATED: February 14, 2020
                                       17    FOX ROTHSCHILD LLP                                  BROWNSTEIN HYATT FARBER
                                                                                                 SCHRECK, LLP
                                       18
                                             /s/ Mark J. Connot                                  /s/ Mitchell J. Langberg
                                       19    MARK J. CONNOT (10010)                              MITCHELL J. LANGBERG (10118)
                                             KEVIN M. SUTEHALL (9437)                            EMILY A. ELLIS (11956)
                                       20    LUCY C. CROW (15203)                                MICHAEL E. BREWER (Pro Hac Vice)
                                             1980 Festival Plaza Drive, #700                     100 North City Parkway, Ste. 1600
                                       21    Las Vegas, Nevada 89135                             Las Vegas, Nevada 89106
                                             Attorneys for Plaintiff Ahern Rentals, Inc.         Attorneys for Defendant
                                       22                                                        Equipmentshare.com, Inc.
                                       23
                                                                                            IT IS SO ORDERED
                                       24

                                       25
                                                                                            UNITED STATES DISTRICT JUDGE
                                       26                                                   Dated: February 18, 2020.
                                                                                            DATED:
                                       27

                                       28
                                                                                           Page 2 of 2
                                            Active\107808396.v1-2/14/20
